Citation Nr: 1122630	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  08-29 530	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability prior to October 6, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1962 to November 1964.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In June 2009, the appellant testified at a Board hearing at the RO.  In September 2009, the Board remanded the issue of entitlement to a total rating based on individual unemployability due to service-connected disability.  While the matter was in remand status, in a February 2011 rating decision, the RO awarded a total rating based on individual unemployability, effective October 6, 2009.  In February 2011, the RO provided the appellant and his representative with a Supplemental Statement of the Case addressing the issue of entitlement to a total rating based on individual unemployability prior to October 6, 2009.  In April 2011, the appellant's representative forwarded a statement from the appellant requesting a withdrawal of all pending appeals.  The following month, the appellant's representative submitted a motion to withdraw this appeal.  



FINDINGS OF FACT

1.  The appellant in this case served on active duty from November 1962 to November 1964.

2.  On April 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


